DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated December 14, 2021, has been entered.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, and 5-14 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 2019/0023882 (“Kim”).  
The applied reference has several common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. § 102(a)(2).  This rejection under 35 U.S.C. § 102(a)(2) might be overcome by: (1) a showing under 37 C.F.R. § 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. § 102(b)(2)(A); (2) a showing under 37 C.F.R. § 1.130(b) of a prior public disclosure under 
Considering Claims 1 and 9: Kim teaches an example composition prepared from 11 parts cellulose, 5 parts maleic anhydride-modified polyethylene, 0.1 parts of peroxyketal, and 100 parts of high-density polyethylene.  (Kim, ¶ 238, Example 21; ¶ 225).  Kim teaches that the composition forms pellets which are formed into a molded article with an injection molding machine.  (Id. ¶ 226).  Kim teaches that the tensile strength of the composition is 55 MPa.  (Id. page 14, Table 4, Example 21).  With respect to the “content of a cellulose component in the ester-bonded composite resin” of claim 9, the examiner finds that this limitation would necessarily flow from the composition of Kim because Kim uses the same materials and method or production as the present application and claim 9.
Considering Claims 2, 6, 7, 10, and 11: The example of Kim is made with 5 parts maleic anhydride-modified polyethylene and 100 parts of high-density polyethylene.  (Kim, ¶ 238, Example 21; ¶ 225).
Considering Claim 5: The example of Kim is made with 0.1 parts of peroxyketal and 100 parts of high-density polyethylene.  (Kim, ¶ 238, Example 21; ¶ 225).
Considering Claims 8 and 12: Kim teaches that the cellulose is fibrous cellulose and plant fiber-derived cellulose.  (Kim, ¶ 144).
Considering Claims 13 and 14: Kim teaches that composition is a “sheet.”  (Kim, ¶ 177).  This reads on the film for a house of claims 13 and 14.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 3,962,157 (“Nakano”) in view of EP0822223 (“Siano”).
Considering Claims 1 and 8: Nakano teaches a composition prepared by kneading a polyolefin, a peroxide, and wood powder at 170 to 190 °C and extruding the mixture.  (Nakano, col 4, lines 30-37).  Nakano teaches an example where the polyolefin is polyethylene.  (Id. col 5, Table 1, second row).  The polyethylene of Nakano reads on the thermoplastic resin of claim 1.  The wood powder of Nakano reads on the cellulose of claim 1.  Nakano teaches that it is suitable to use a variety of peroxides.  (Id. col 2, lines 37-40) 
	Nakano teaches that the composition is shaped by extrusion molding or injection molding.  (Id. col 4, lines 15-21).
Nakano does not appear to teach an example where 5 to 70 parts of the wood powder (i.e., cellulose) is used based on 100 parts of the polyolefin.  However, Nakano teaches generally that it is suitable to prepare a composition containing 40 to 80 percent of the polyolefin and 20 to 60 percent of porous filler (i.e., wood powder).  (Id. col 2, lines 26-30; col 3, lines 7-12).  The amounts of polyolefin and wood powder taught by In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Nakano is analogous art because it is directed to the same field of endeavor as the claimed invention, namely cellulose-filled polyolefin materials.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the ranges taught by Nakano that overlaps with the claimed range, and the motivation to have done so would have been, as Nakano suggests, that the overlapping portion is a suitable range for the amount of cellulose filler relative to the amount of polyolefin.  (Nakano, col 2, lines 26-30; col 3, lines 7-12).
Nakano does not teach that the peroxide is one of the peroxides recited by claim 1.  However, Siano teaches an example of a reinforced polyolefin composition prepared by blending polypropylene, wood flour, dicumylperoxide, and maleic anhydride.  (Siano; Abstract, page 14, Example 1).  The dicumylperoxide of Siano reads on the dicumyl peroxide of claim 1.  Siano is analogous art because it is directed to the same field of endeavor as the claimed invention, namely cellulose-filled polyolefin materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the dicumyl peroxide of Siano as the peroxide in the composition of Nakano and the motivation to have done so would have been, as Siano suggests, that this radical initiator functions “to improve the rheological characteristics” of the polyolefin.  (Id. page 3, lines 48-57).
Nakano is silent as to the tensile strength of a molded body formed from the composition under the standard recited by claim 1.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, a compound having the claimed components in the claimed amounts exhibits the tensile strength property of claim 1.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the tensile strength of claim 1 measured under the standard recited by claim 1, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 2 and 6: Nakano teaches examples where the composition subject to melting and kneading at high temperature includes maleic anhydride.  (Nakano, col 7, Table 2, rows 2-4).  One of ordinary skill in the art would reasonably expect that heating a polyolefin, maleic anhydride, and a peroxide (i.e., a radical generating agent), would give rise to some amount of polyolefin grafted with the maleic anhydride.
Considering Claim 5: Nakano teaches an example where 49.9 parts of the polyethylene is used with 0.1 parts of the peroxide.  (Nakano, col 5, Table 1, second row).  This amount of benzoyl peroxide corresponds to about 0.2 parts peroxide per 100 parts of polyolefin.  This amount falls within the range of claim 5.
Considering Claim 13: Nakano teaches that the composition is shaped into “plates” that are 3 mm thick.  (Nakano, col 4, lines 30-36).  The plates of Nakano read on the film of claim 13.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 3,962,157 (“Nakano”) and EP0822223 (“Siano”), as applied to claim 1, and further in view of US 2007/0208110 (“Sigworth”).
Considering Claim 7: The teachings of Nakano are discussed above with respect to the obviousness rejection of claim 1.
	Nakano further teaches examples of compositions prepared from only the polyolefin, the wood powder, and the peroxide (i.e., compositions not prepared in the presence of maleic acid or another monomer).  (Nakano col 5, Table 1, second row; col 7, Table 2, first row).
	Nakano does not appear to teach an example of a composition prepared with both the modified polyolefin and the unmodified polyolefin of claim 7.  However, Sigworth teaches polyolefins functionalized with maleic anhydride that are “effective in Id. ¶ 0038).  Sigworth is analogous art because it is directed to the same field of endeavor as the claimed invention, namely cellulose-filled polyolefin materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the polyolefin functionalized with maleic anhydride of Sigworth to the composition of Nakano containing the unmodified polyolefin, and the motivation to have done so would have been, as Sigworth suggests, that polyolefins functionalized with maleic anhydride are “effective in improving mechanical strength properties, creep resistance, and water adsorption resistance of natural fiber-filled polyolefin composites.”  (Id. ¶ 0023).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/144,430 (claim set dated September 17, 2021).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claims 1 and 9: Claims 1, 14, 17 of the ’430 application teach a molded article prepared from a thermoplastic resin containing a polyethylene resin, cellulose, and an organic peroxide in the amounts recited by present claims 1 and 9.  Claim 7 of the ’430 application teaches that the polyethylene resin is a mixture of an anhydride-graft modified polyethylene resin and an unmodified polyethylene resin.  Claims 1 and 14 of the ’430 application teach the tensile strength property of present claims 1 and 9.  Claim 4 of the ’430 application teach peroxides that read on the peroxides of present claims 1 and 9.
Considering Claims 2, 5-8, and 10-14: The claims of the ’430 application substantially teach or suggest the limitations of present dependent claims 2, 5-8, and 10-14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments in the remarks dated December 14, 2021, have been fully considered, and the examiner responds as follows.
A) At pages 7 and 8 of the remarks, applicant argues that the objection and indefinitness rejection of claim 9 should be withdrawn in view of the amendment to the claim.  The examiner agrees, and the objection and indefinitness rejection are withdrawn.
B) At pages 8 and 9 of the remarks, applicant argues that the obviousness rejection of claim 1 over Nakano should be withdrawn because Nakano does not teach one of the peroxides recited by claim 1.  The examiner agrees.  The examiner also finds that even though the peroxide limitation is essentially a product-by-process limitation (i.e., the claimed article is “formed with” a composition containing the peroxide), one of ordinary skill would reasonably expect that the structure of peroxide residues would remain within the claimed article and that these peroxide residues would be characteristic of the peroxides used.  Accordingly, the examiner withdraws the rejection of claim 1 as obvious over Nakano alone.  However, the examiner is entering a new ground of rejection of claim 1 as obvious over the combination of Nakano and Siano, as described above.
At pages 9 and 10 of the remarks, applicant argues that the obviousness rejection of claim 9 over the combination of Nakano and US 2007/0208110 (“Sigworth”) should be withdrawn in view of the amendment to claim 9.  Claim 9 has been amended to recite a set of peroxides that is narrower than the set of peroxides recited by claim 1.  As with claim 1, the examiner finds that even though the peroxide limitation is essentially a product-by-process limitation (i.e., the claimed article is “formed with” a composition that is “obtained by” heating the peroxide with a polyethylene resin and cellulose), one of ordinary skill would reasonably expect that the structure of peroxide residues would remain within the claimed article and that these peroxide residues would be characteristic of the peroxides used.  The examiner agrees with applicant that the amendment to claim 9 overcomes the obviousness rejection over Nakano and Sigworth.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767